No.    80-454

                  I N THE SUPREME COURT O THE STATE OF M N A A
                                         F              OTN

                                                 1981




I N THE MATTER OF
J. L. F. a n d H. A. F.




Appeal from:       D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l District,
                   I n a n d f o r t h e County o f Y e l l o w s t o n e ,
                   The I i o n o r a b l e Diane G. B a r z , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

        For Appellant:

                   P e t e r s o n Law O f f i c e s , B i l l i n g s , Montana


        F o r Respondent :

                   H a r o l d H a n s e r , County A t t o r n e y , B i l l i n g s , Montana
                   O l s e n , C h r i s t e n s e n & G a n n e t t , B i l l i n g s , Montana




                                          S u b m i t t e d on B r i e f s :   F e b r u a r y 25, 1 9 8 1

                                                              Decided :        APR 6   -~aa
Filed :
          --
          WPR c   - l$M
                     6"
                      ' 7
Mr. J u s t i c e Gene B. D a l y d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .

             T h i s a p p e a l a r i s e s from a c u s t o d i a l h e a r i n g h e l d            in
t h e Y e l l o w s t o n e County D i s t r i c t C o u r t ,         t h e Honorable Diane

G.    Barz p r e s i d i n g .       The c a s e was t r i e d on t h e p e t i t i o n o f
t h e S t a t e D e p a r t m e n t o f S o c i a l and R e h a b i l i t a t i o n S e r v i c e s

(SRS) t o h a v e JLF and HAF d e c l a r e d y o u t h s i n need o f c a r e
and     to     have       their      permanent          care,        custody        and      control

awarded t o t h e S t a t e o f Montana w i t h a u t h o r i t y t o c o n s e n t t o

their        adoption.           The     natural        mother        was     present         at     the
h e a r i n g and r e p r e s e n t e d by c o u n s e l .        The p u t a t i v e f a t h e r o f
JLF predeceased             t h e h e a r i n g , and t h e p u t a t i v e f a t h e r o f HAF

was s e r v e d w i t h l e g a l n o t i c e o f t h e p r o c e e d i n g b u t f a i l e d t o

appear.         F o l l o w i n g t h e h e a r i n g on t h e p e t i t i o n , t h e D i s t r i c t
Court        granted       the      relief        requested          by     SRS      and     entered

judgment a c c o r d i n g l y .        The n a t u r a l m o t h e r now a p p e a l s .
             JLF,     a boy,       was b o r n on J a n u a r y 7 ,             1974.       A t    that
time,      h i s mother,         t h e a p p e l l a n t , was s i x t e e n y e a r s o f a g e ,

unmarried           and   living       with her mother.                   JLF     and a p p e l l a n t
remained i n her m o t h e r ' s house f o r a p p r o x i m a t e l y s i x months

before        moving        into       their       own      apartment.              Appellant's
i n d e p e n d e n t l i v i n g a r r a n g e m e n t , h o w e v e r , was o n l y t e m p o r a r y ,
and     she     s o o n moved        back      with      her     mother.           This      pattern
c o n t i n u e d f o r t h e n e x t few y e a r s - - a p p e l l a n t        moving       i n and
out     of     her     mother's          house,        changing           her     residence           on

numerous        occasions.             During        this      period,        appellant           of t e n
c a l l e d upon h e r m o t h e r t o p r o v i d e b a b y s i t t i n g s e r v i c e s ,           in
a d d i t i o n t o placing JLF with her                       for    extended p e r i o d s          of
time   .
             I n May 1977 a p p e l l a n t          s u f f e r e d a n e r v o u s breakdown

and was a d m i t t e d t o t h e p s y c h i a t r i c ward o f                  t h e Deaconess
Hospital       in Billings,              Montana.              A p p e l l a n t was h o s p i t a l i z e d

f o r s i x weeks a f t e r which s h e was r e l e a s e d t o a l o c a l m e n t a l

h e a l t h g r o u p home f o r e i g h t a d d i t i o n a l weeks.                       As       a result
of    t h e breakdown,           a verbal           a g r e e m e n t was r e a c h e d w i t h SRS

whereby       appellant          allowed         JLF      to       stay      with       his          maternal

grandmother          until        it     was    determined                that     appellant              could

adequately provide for h i s care.

           A p p e l l a n t was r e h o s p i t a l i z e d d u e t o h e r m e n t a l h e a l t h

in    October        1977       and      again       in        November           1978;      thus,         JLF

continued           to     remain            primarily              in      the        care          of    his

grandmother.             A p p e l l a n t was       again hospitalized                      for       mental

h e a l t h r e a s o n s i n A u g u s t 1 9 7 9 , a f t e r becoming p r e g n a n t w i t h

t h e i n f a n t HAF.

           HAF     was     born         February          5,      1980.           Because            SRS   was

concerned         over     appellant's              ability          to    care        for       a    newborn

baby,     t e m p o r a r y i n v e s t i g a t i v e a u t h o r i t y was a p p l i e d f o r and

g r a n t e d on F e b r u a r y 6 , 1 9 8 0 .       The i n f a n t HAF was p l a c e d i n a

f o s t e r home upon h e r r e l e a s e from t h e h o s p i t a l .

           JLF,      now s i x y e a r s o f          age,        continued t o r e s i d e with

h i s grandmother.              I n March 1 9 8 0 , h o w e v e r , a p p e l l a n t demanded

t h a t he be r e t u r n e d t o h e r c u s t o d y .               Not h a v i n g any t y p e o f

legal     custody or            control        at    the        time,       the     SRS c a s e w o r k e r

r e t u r n e d JLF t o h i s m o t h e r ' s home on a s u p e r v i s e d b a s i s .

           I n A p r i l 1980 SRS f i l e d t h e p e t i t i o n t o h a v e JLF and

HAF     declared         youths         in   need      of       care.         A    hearing            on   the

petition       was       held      in    July       1980.             During        this         time      JLF

remained         under       the        care     of       appellant               on    a     continued

supervised basis.                The p e t i t i o n was e v e n t u a l l y g r a n t e d ,               and

judgment       was       entered        on     September            24,     1980,       awarding           the

p e r m a n e n t c a r e , c u s t o d y and c o n t r o l o f            the children t o the
S t a t e o f Montana.
            The s o l e       issue presented             on        appeal     is whether          the

District         Court        abused      its      discretion          by     terminating          the
parental         rights       of     appellant         and     awarding          the     permanent

c a r e , c u s t o d y and c o n t r o l o f J L F and HAF t o t h e D e p a r t m e n t
o f S o c i a l and R e h a b i l i t a t i o n S e r v i c e s .

            This Court has held                    t h a t t h e burden of             proof     in a
t e r m i n a t i o n o f p a r e n t a l r i g h t s a c t i o n i s upon t h e S t a t e t o

p r o v e by c l e a r and c o n v i n c i n g e v i d e n c e t h a t t h e c h i l d r e n a t
i s s u e a r e abused o r n e g l e c t e d .            See Matter           of J L B      (1979),

        Mont.             ,   594 P.2d 1 1 2 7 , 36 S t . R e p .           896.     This Court,
however, h a s a l s o s t a t e d t h a t t h e p r i m a r y d u t y of d e c i d i n g
t h e proper custody of a c h i l d r e s t s with t h e D i s t r i c t Court.
All    reasonable presumptions                      concerning         the      c o r r e c t n e s s of
that     court's       determination w i l l              be made,           and t h e d e c i s i o n
w i l l n o t be d i s t u r b e d on a p p e a l u n l e s s i t i s shown t h a t t h e

D i s t r i c t Court c l e a r l y abused i t s d i s c r e t i o n .             M a t t e r o f LFG

(197911               Mont    .          ,   598 P.2d 1 1 2 5 , 36 S t . R e p .          1547; I n
r e G o r e ( 1 9 7 7 ) , 174 Mont. 3 2 1 , 570 P.2d 1 1 1 0 .
            H e r e , t h e D i s t r i c t C o u r t f o u n d t h a t J L F and HAF w e r e

y o u t h s i n need o f c a r e and t e r m i n a t e d t h e p a r e n t a l r i g h t s o f
appellant.          The D i s t r i c t C o u r t b a s e d t h i s d e t e r m i n a t i o n on a
f i n d i n g t h a t t h e c h i l d r e n w e r e n e g l e c t e d and a b u s e d .

            In     support          of       the    District           Court's          findings,
considerable              evidence            was     presented,               including           the
following:
           Dr. M a r i a n F. M a r t i n , a c l i n i c a l p s y c h o l o g i s t who h a s
been t r e a t i n g J L F ,       t e s t i f i e d t h a t when t h e c h i l d was p l a c e d
i n t h e c u s t o d y o f a p p e l l a n t i n March 1980 h e began t o show
s i g n s of emotional d e t e r i o r a t i o n .           Dr. M a r t i n o b s e r v e d t h a t
a p a s t p r o b l e m w i t h e n c o p r e s i s had           i n c r e a s e d and t h a t JLF

had become f i d g e t y , d i s t r a c t i b l e , s u l l e n and w i t h d r a w n .            She
a l s o o b s e r v e d t h a t J L F was n o t k e p t c l e a n and had a s t r o n g

odor d u e t o t h e e n c o p r e s i s .            Dr.     Martin,         a l t h o u g h s h e had
limited contact with appellant, further t e s t i f i e d t h a t since
appellant         was       failing       to       provide       for        the   emotional         and

p h y s i c a l n e e d s o f J L F , s h e would a l s o b e u n a b l e t o m e e t t h e

n e e d s o f h e r newborn b a b y , H A F .
           Dr.     Ned       Tranel,         a    clinical        psychologist             who     held

t h r e e d i f f e r e n t s e s s i o n s w i t h a p p e l l a n t b e t w e e n J a n u a r y 1980
and F e b r u a r y 1 9 8 0 , t e s t i f i e d t h a t a p p e l l a n t was d i a g n o s e d a s
a     pseudo      neurotic          schizophrenic               and      that,      although        her

c o n d i t i o n may e v e n t u a l l y s t a b i l i z e ,     i t was n o t l i k e l y t h a t

any i m p r o v e m e n t s c o u l d be made.              Dr. T r a n e l was a l s o o f t h e
opinion        that      appellant           was    suffering            from     minimal        brain
disfunction           due     to      drug       abuses     and,       as    a    result      of    her
overall        condition,           she      would     not       be      able     to     accurately
comprehend o r r e s p o n d t o t h e n e e d s o f h e r c h i l d r e n .

            It    should         be     noted        that       appellant            attacks        the

c r e d i b i l i t y o f Dr.      T r a n e l by p o i n t i n g o u t t h a t i n F e b r u a r y
1980 h e i n d i c a t e d t h a t a p p e l l a n t m i g h t be c a p a b l e o f r a i s i n g

one, b u t n o t both,             of h e r c h i l d r e n .         Dr. T r a n e l t e s t i f i e d ,
however,          that        he      was        merely       speculating               about       the

p o s s i b i l i t y o f a p p e l l a n t r a i s i n g b o t h c h i l d r e n and t h a t a t
the    time      he     still       had      considerable             misgivings         about      her
ability to            raise     e v e n one c h i l d ,         a l t h o u g h i t was w o r t h a
try.
           A l i c e N i c k o l o f f , t h e c o u n t y s o c i a l worker a s s i g n e d t o
work      with         the      family,            concurred           with       Dr.      Martin's
observations             of     JLF's        deterioration.                    Nickoloff           also
attested          to    appellant's            inability           to    provide        for    the

physical          and      emotional           needs        of     her     children.            In

p a r t i c u l a r , s h e n o t e d a d i s i n t e r e s t by a p p e l l a n t i n g e t t i n g

o u t of      bed t o p r e p a r e J L F ' s m e a l s ,     t o c l e a n him o r t o g e t

him o f f       t o school.        S h e was a l s o o f          the opinion,          although

n o t r e c a l l i n g any s p e c i f i c i n c i d e n t bad enough t o remove t h e

child      on     the    spot,     that       JLF was       being       neglected,       if    not

abused.

            The     children's         maternal        grandmother          testified         that

she     had      observed        appellant        engage         in     physically       abusive

behavior          towards        JLF     on      several         different        occasions.

Examples o f s u c h b e h a v i o r i n c l u d e d t h e e x c e s s i v e s t r i k i n g o f

t h e c h i l d w i t h a b e l t and a b o a r d ,              as w e l l as pulling his

h a i r and b i t i n g him a s m e t h o d s o f i m p o s i n g d i s c i p l i n e .        The

grandmother             further      testified          that       appellant failed             to

p r o p e r l y f e e d , c l o t h e and s u p e r v i s e t h e c h i l d .

            S e c t i o n 41-3-102,       MCA,    d e f i n e s abused o r neglected a s

follows:

            " ( 2 ) An ' a b u s e d o r n e g l e c t e d c h i l d ' means a
            c h i l d whose n o r m a l p h y s i c a l o r m e n t a l h e a l t h
            o r w e l f a r e is harmed o r t h r e a t e n e d w i t h harm
            by t h e a c t s o r o m i s s i o n s o f h i s p a r e n t o r
            other person responsible f o r h i s welfare.

           " ( 3 ) 'Harm t o a c h i l d ' s h e a l t h o r w e l f a r e '
           means t h e harm t h a t o c c u r s whenever t h e
           parent or other person responsible for t h e
           c h i l d ' s welfare:

            " ( a ) i n f l i c t s o r a l l o w s t o be i n f l i c t e d upon
            the       child         physical        or   mental          injury,
            including i n j u r i e s s u s t a i n e d a s a r e s u l t of
            e x c e s s i v e c o r p o r a l punishment;

            "(b)     ...
            " ( c ) causes f a i l u r e t o t h r i v e or otherwise
            f a i l s t o s u p p l y t h e c h i l d w i t h a d e q u a t e food
            or      f a i l s t o supply clothing,                    shelter,
            e d u c a t i o n , or h e a l t h c a r e , though f i n a n c i a l l y
            a b l e t o do s o o r o f f e r e d f i n a n c i a l o r o t h e r
            r e a s o n a b l e means t o d o s o ;
           " ( 8 ) ' M e n t a l i n j u r y ' means a n i d e n t i f i a b l e
           and s u b s t a n t i a l i m p a i r m e n t o f t h e c h i l d ' s
           i n t e l l e c t u a l or psychological functioning."

           Based      upon     examination of            the offered evidence,                  in

relation       t o t h e d e c l a r e d p o l i c y of            this   State    t o promote

normal       childhood          development            and          to    provide     for     the

p r o t e c t i o n o f c h i l d r e n whose h e a l t h and w e l f a r e a r e , o r may

be,    a d v e r s e l y a f f e c t e d by t h e c o n d u c t o f t h o s e r e s p o n s i b l e

f o r t h e i r c a r e , t h e D i s t r i c t C o u r t f o u n d J L F and HAF a b u s e d

or    neglected         as     those       terms     are           defined   above.          Upon

reviewing         the     record,          this     Court           now    finds    there       is

substantial           credible         evidence         to         support    the    District

Court's conclusion,              and, t h u s ,     a c l e a r a b u s e of d i s c r e t i o n

h a s n o t been e s t a b l i s h e d .

           The judgment o f t h e D i s t r i c t ~ o u r f ~ a fs i r m e d .
                                                              i f
                                                           i
                                                               '
                                                               2



                                                                                    C    "




                                                        Justice